DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 14,16,17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Korean reference(KR 10-1497421).
Korean reference teaches a method of removing moisture from air comprising introducing air into a container(fan apparatus 1) and moving the air(via blower 21 in figure 4) through an interior space of the container, introducing saline solution(from injection nozzles 41) into the interior space separately from the air, containing the saline solution within the interior space, exposing the moving air to the saline solution within the interior space, and absorbing moisture from the air in the interior space into the saline solution.  Examiner notes the limitations “in a zero-gravity environment” are not given patentable weight for purposes of analysis of prior art references, the noted limitations an intended use for the claimed method for removing moisture from air.  
Korean reference further teaches spraying drops of the saline solution through the air in the interior space and transferring the moisture from the air to the drops of the saline solution.  Korean reference further teaches introducing air into saline solution and forming bubbles of the air in the saline solution and absorbing the moisture in the air from the bubbles into the saline solution.  

	
Allowable Subject Matter
	Claim 18 recites “further comprising introducing the air into the interior space through inlets that each face in a common direction and thereby rotating the saline solution with the air within the interior space”.  Korean reference teaches injection of saline solution into an airflow, but does not teach or suggest introducing the air into the interior space through inlets that each face in a common direction and thereby rotating the saline solution with the air within the interior space.

Claims 1,2, 5,7-9,13,21, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites “a device to remove moisture from air, the device comprising: a container comprising a wall that extends around an interior space with the interior space comprising a holding area configured to contain a liquid saline solution in a zero-gravity environment; one or more inlets in the wall to receive air from the environment with the one or more inlets positioned away from the holding area; a saline solution moving to move the saline solution into and out of the holding area of the interior space, and an air moving device to move air from the environment and into the one or more inlets and through the interior space and to expose the air to the saline solution in the interior space for moisture within the air to be absorbed into the saline solution; the one or more inlets positioned away from the holding area for the air to be introduced into the interior space prior to being exposed to the liquid saline solution”.  Korean reference teaches a container including an air moving device located within the container, and a single inlet leading to the container, however Korean reference does not teach or suggest a device to remove moisture from air, the device comprising: a container comprising a wall that extends around an interior space with the interior space comprising a holding area configured to contain a liquid saline solution in a zero-gravity environment; one or more inlets in the wall to receive air from the environment with the one or more inlets positioned away from the holding area; a saline solution moving to move the saline solution into and out of the holding area of the interior space, and an air moving device to move air from the environment and into the one or more inlets and through the interior space and to expose the air to the saline solution in the interior space for moisture within the air to be absorbed into the saline solution; the one or more inlets positioned away from the holding area for the air to be introduced into the interior space prior to being exposed to the liquid saline solution.  Claims 2,5,7-9,21 and 22 depend on claim 1 and hence are also allowed.
Claim 13 recites “ a vehicle configured to operate in a zero-gravity environment, the vehicle comprising: an exterior skin that extends around and forms an enclosed space; a device to remove moisture from air within the enclosed space, the device comprising:  a liquid saline solution; a container comprising an interior space configured to contain the saline solution in the zero-gravity environment; inlets that extend through a wall of the container and into the interior space; a saline solution moving device to move the saline solution into and out of the interior space of the container; and an air moving device to move air from the enclosed space and through the inlets and into the interior space to expose the air to the saline solution in the interior space to enable moisture within the air to be absorbed into the saline solution”.  Korean reference teaches a container including an air moving device located within the container, and a single inlet leading to the container, however Korean reference does not teach or suggest a vehicle configured to operate in a zero-gravity environment, the vehicle comprising: an exterior skin that extends around and forms an enclosed space; a device to remove moisture from air within the enclosed space, the device comprising:  a liquid saline solution; a container comprising an interior space configured to contain the saline solution in the zero-gravity environment; inlets that extend through a wall of the container and into the interior space; a saline solution moving device to move the saline solution into and out of the interior space of the container; and an air moving device to move air from the enclosed space and through the inlets and into the interior space to expose the air to the saline solution in the interior space to enable moisture within the air to be absorbed into the saline solution.

Response to Arguments
Applicant's arguments filed 7-28-2022 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 14 that Korean reference is directed to a device to remove salt from the air and this the salt-laden air is introduced as a single entity, and applicant argues Korean reference does not anticipate amended claim 14.
Examiner notes from figure 4 of Korean reference that an airflow is directed into a container and into an interior space of the container, and a separate saline solution is introduced through nozzles (41) into the interior space, with the moving air exposed to the saline solution within the interior space.  Examiner respectfully submits Korean reference specifically states “air passing through a saline injection”, and also states “injected saline absorption”.   Examiner respectfully submits the airflow clearly moves past an injected saline solution to provide for absorption of moisture from the airflow.   Therefore examiner respectfully submits Korean reference anticipates amended claim 14.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 4, 2022